Citation Nr: 1736165	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  07-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee disability.  


ORDER

Entitlement to service connection for a left knee disability is denied.


FINDINGS OF FACT

1.  A left knee disability was noted at service entrance.

2.  The evidence shows that the left knee disability was not aggravated by service.  



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the United States Army from December 4, 1979 to March 12, 1980.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2006 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Buffalo, New York, which reopened an April 1980 service connection for a left knee disability.  

The Board previously remanded the appeal in May 2012, and the matters have been returned for appellate consideration.

The Veteran presented testimony at a travel board hearing in March 2012 before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with Virtual VA paperless claim file.  However, the VLJ who held the March 2012 hearing is no longer employed by the Board.  In a July 2017 letter, the Board provided the Veteran with an opportunity to have another hearing with a current VLJ.  The Veteran has indicated that he does not wish to appear at another Board hearing.  See July 201 Hearing Related.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in May 2012, this matter was remanded to afford the Veteran a VA examination and for further development.  The Veteran was provided with the requested examination in August 2016 and the further development was completed.  Thus, there is compliance with the Board's May 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II.  Entitlement to service connection for a left knee disability.  

The Veteran contends that his left knee disability, chondromalacia of the left patella with degenerative arthritis and synovitis, was aggravated by boot camp activities that placed stress on his left knee.  See March 2012 Hearing Testimony and August 2016 VA Examination.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b) (1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016);  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The question for the Board is whether the Veteran's current diagnosis of chondromalacia of the left patella with degenerative arthritis and synovitis was aggravated by service.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's left knee disability did not increase in severity during service and any increase is due to the natural progression of the disease.  

The Board notes that the Veteran's "Screening Physical Examination for Army Recruitment," noted that the Veteran injured his left knee in 1979 and underwent an operation to repair the left knee prior to entering service.  See July 2015 Service Treatment Records.  The service treatment record noted tenderness, swelling, and limited range of motion in the Veteran's left knee, but no notation of any injury during service.  The Veteran was ruled medically unfit for further military service after only three months of service time due to his left knee condition.  In February 1980, it was noted that the Veteran had tenderness over left patella, range of motion was limited with slight swelling and with crepitus on flexion and extension, and there was slight effusion.  It was also noted at that time that the Veteran had 
left knee pain since knee surgery in 1976.  The separation exam medical board provided a diagnosis of left knee arthritis, synovitis, and chondromalacia with no aggravation from the military.

The Board also notes the Veteran was involved in an automobile accident in September 1991, suffering bilateral knee fractures.  See June 2011 Medical Treatment Records.  

The Veteran's treatment records detailed a medical history of pain and swelling in the left knee.  See June 2011 Medical Treatment Records.  

The Veteran was afforded a VA examination in August 2016.  The examiner noted that the Veteran injured his left knee while playing football prior to active duty.  He provided a diagnosis of chondromalacia of the left patella with degenerative arthritis and synovitis.  The examiner opined that the Veteran's left knee disability was not aggravated by service.  Moreover, the examiner noted that the Veteran underwent knee surgery and dealt with pain and decreased range of motion prior to military service.  The examiner noted that Veteran had pain during service as well, but sustained no injury in the military, as evidenced in his service treatment records.  Furthermore, "military medical records clearly show there was no aggravation while in the military."  The examiner opined that the Veteran's left knee course was in its normal progression given his knee injury prior to the military and the bilateral knee fractures after discharge.  Therefore, the Veteran's knee disability was not worsen or aggravated during service beyond a normal progression.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's left knee disability was aggravated by his military service, the Board finds that the August 2016 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges the Veteran's statements of symptomology related to his left knee disability, specifically those concerning knee pain and his statements regarding knee stress and trauma as a of result of basic training.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements of pain and symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has a left knee disability, however whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his preexisting left knee disability and his military service, specifically whether the preexisting knee disability was aggravated beyond its normal progression by his military service.  

However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a left knee disability. 

Given the Veteran's lack of demonstrated medical expertise and the diminished credibility of Veteran's statement regarding his symptomology, the Board finds that the objective medical evidence more persuasive as to whether the Veteran's preexisting left knee disability was aggravated beyond its normal progression by his military service.  

The presumption under 38 C.F.R. §3.307 is not applicable due to the Veteran's preexisting left knee disability nor was it shown that the left knee disability was aggravated by his military service.  

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran's preexisting left knee disability was aggravated beyond its normal progression by his military service and, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel



Department of Veterans Affairs


